Title: To George Washington from John William Bronaugh, 7 October 1796
From: Bronaugh, John William
To: Washington, George


                        
                            Sir, 
                            Aquia 7th Octor 1796.
                        
                        Yours of the 28th Augt on the subject of the bond you hold of my Fathers I have
                            received.
                        I find on inquiry of my Father that he has conveyed the Land to Mr Muse, my
                            Father says he saw you about seven years ago in Alexandria, and that he then informed you,
                            that Muse had made application to him to convey this Land, but he refused to do so, untill
                            he received instruction from you, he also mentioned that you told him you had at that time
                            forgot every thing relative to the business. but you cou’d inform yourself as soon as you got
                            to Mount Vernon, and if Mr Muse was not to have the conveyance made; you would write him in
                            a few days, and if you did not write him he was then to make the conveyance as Mr Muse had
                            requested—I think my Father mentioned that you and Muse had made an exchange of Lands—that
                            Mr Muse held land joining your large tract on the Kanhawoi, and as you wished your land all
                            in one body you had made the exchange—these circumstances may perhaps bring to your
                            recollection what is the exact situation of the business—The conveyance my Father made Mr
                            Muse has been recorded in the General Court at Richmond—I am Sir, Yr most obt Servt
                        
                            John W. Bronaugh
                            
                        
                    